Miller, J.—
t. Election: of supervisors. Although thirty-seven causes are stated in the demurrer, two questions only are involved: 1. Were the plaintiffs elected to the office for which they were voted ? 2. Is mandamus their proper remedy %
I. It is not controverted that D. B. Harrison received the highest number of votes and was properly declarednlected to the office of supervisor as his own successor. It is conceded also that the plaintiff Bradfield received the next highest number of votes to Harrison, for the office of supervisor, and that the plaintiff Brooks received, for the same office, the next highest number of votes to Bradfield, the latter receiving 217 votes, and Brooks receiving 202 votes, while Winters and Herrick, who were declared elected, received, the former 154 votes, and the latter 144 votes. This action of the board of canvassers' is attempted to be justified because Winters and Herrick received the highest number of votes for “additional supervisors.”
The seventh section of chapter 148, Laws of 1870, provides, *294that “The board of supervisors of any county may submit to the qualified voters of the county, at any regular election, the question: ‘ Shall the number of supervisors be increased to five or seven ? ’ as the board shall elect, in submitting the question. If the majority of the votes cast shall be for the increase of the number, then, at the next ensuing election for a supervisor, the requisite additional supervisors shall be elected, whose terms of office shall be determined by lot, in such manner that one-half the additional members shall hold their office for three years, and one-half for two years.”
It was under this provision that three supervisors were to be elected in the county of Buena Yista at the general election in 1871. We find no requirement in the statute that the tickets shall be different, where there is an increase of supervisors, and three or five are to be elected instead of one when there is no increase determined upon. In case of increase, as in this case, an additional number of supervisors are to be elected; but the statute does not require, either expressly or by clear implication, that the ballots shall contain any peculiar or other designation than that of supervisor. It is urged by appellee that such designation is necessary so that it can be properly determined which two out of the three elected shall draw lots, as required by the statute. So far as this case is concerned no difficulty is presented in this respect. The pleadings concede that Harrison was duly declared elected as Ms own successor, so that the two other persons elected will draw lots under the statute without reference to any designation on the ballots.
But it is sufficient that the statute does not require any special designation upon the ballots cast for the additional supervisors, any more than it requires such designation upon the ballots cast for the successor of the out-going supervisor; and there is as much propriety in requiring it in the latter Case as in the former.
The plaintiffs were clearly elected and should have been so declared by the defendants and so certified on the returns and abstracts.
*295II. Have the plaintiffs adopted the proper remedy ?
against election canvassers. The defendants, when acting as a board of canvassers of an election, act ministerially. Their duties are not judicial. They must perform the duties prescribed by law and have no discretion. The State ex rel. Rice v. The County Judge of Marshall Co., 7 Iowa, 186. The statute required them to receive, open and examine the returns, and make abstracts, stating the number of ballots cast in the county for each office, the name each person voted for, and the number of votes given to each person for each different office. Rev., § 506. And it is made their duty to declare the person having the greatest number of votes for any office to be elected to such office. Id. 508. And certify such declaration upon the abstract of votes made by them. Id. 509. The performance of these acts the law specially enjoins on the board of canvassers as a duty resulting from their office. Eor a refusal to perform any of these duties mandamus is the appropriate remedy. Rev., § 3761; Bryan v. Cattell, 15 Iowa, 538, and cases cited; Clark v. Independent School District of Muscatine, 24 id. 266; Prescott v. Gonser, 34 id. 175; Brown v. Crego, 32 id. 498.
It is not only the appropriate remedy to compel the delinquent board to perform the duties devolved upon them by the law, but it is the only remedy the law gives to accomplish this end. It is insisted, however, that the plaintiffs may, notwithstanding the official delinquency of the defendants, proceed, under chapter 37 of the Revision, to contest with the incumbents their rights to the offices in controversy, and that therefore mandamus will not lie. The petition shows that the defendants have refused to perform certain acts which the law specially enjoins upon them as a duty resulting from their official station. We have seen that for this breach of duty mandamus is the only plain, speedy and adequate remedy. The law gives this remedy to the parties aggrieved. They have a legal and perfect right to compel a performance of the acts which the defendants otherwise refuse to do. This can be *296accomplished in no other manner than by mandamus. Rev., § 3761. The relief sought is against the board of canvassers, and there is no other remedy given against them, for the wrongs of which plaintiffs complain. That the action by mandamus may not determine the ultimate rights of the plaintiffs as between them and the persons declared elected by the board is no sufficient reason for refusing the writ. The State ex rel. v. The County Judge of Marshall Co., supra; see also Preston v. Gonser, supra. Nor are the persons declared elected by the board necessary or even proper parties to this proceeding. This action, as we have seen, is one brought against the defendants as a board of canvassers, for an alleged breach of official duty, whereby the plaintiffs are aggrieved, so that the defendants sued are the only proper parties defendant.
The demurrer should have been overruled. For the error in sustaining it the judgment is
Reversed.